DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 12th day of March, 2021. Currently claims 1-16 are pending. No claims are allowed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-16 are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1 and 10, have differing statutory categories, the claim language is substantially similar and will be addressed together in the analysis of claim 1 below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52.
Claim 1 and 10 recite claim limitations directed to managing process design kit (PDK) licenses among a plurality of electronic design automation (EDA) workstations, the system comprising: a PDK license server including N floating licenses, where N is a plural integer; and a plurality of EDA workstations each equipped with EDA software, the EDA software configured to enable a PDK license request mechanism for requesting a PDK license from the PDK license server; wherein the license request mechanism is configured to deny grant of the PDK license when the EDA workstation is not connected to the PDK license server, and is further configured to automatically block a previously granted PDK license when connection to the PDK license server is interrupted.. Examiner notes that the claimed invention is directed to facilitating the transaction of a works and their associated rights over generically claimed computer structures implementing generically claimed computer elements and functions. Contracts associated to process designs kits and other IP have been made in the IP industry long before computers and the creation of computer technologies which was first identified in the 90s. Merely appending the management of licenses to a computer or server technology is not enough to take the claims out of the certain methods of organizing human activity found in the 2019 PEG in grouping “b”. The claims therefore recite an abstract idea. 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 3) “managing process design kit (PDK) licenses among a plurality of Electronic Design Automation (EDA) workstations”. Accordingly, the Examiner submits claims 1 and 10, recite an abstract idea based on the language identified in claims 1 and 10, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor/computer”, and/or “server” recited at a high level of generality. Merely appending the abstract idea to a generically claimed server system does not amount to improvement in the technology. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer”. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1 and 10, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Examiner notes that even in the specification, see Fig. 1, and ¶ 20. This is merely an alleged improvement in the judicial exception not the technology being used by the claimed invention. Applicant is merely appending computer structure elements. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claims 2-9, and 11-16 are directed to further embellishments of the licensing procedures and transactions between the parties which is the central theme of the abstract idea. This is not enough, as addressed above, to provide significantly more to the claims.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170032455 to Hart in view of U.S. Patent Application Publication No. 20160012210 Takemoto et al. (hereinafter Takemoto).
Referring to Claim 1, Hart discloses a system for managing process design kit (PDK) licenses among a plurality of electronic design automation (EDA) workstations, the system comprising: 
a PDK license server including N floating licenses, where N is a plural integer; and
and a plurality of EDA workstations each equipped with EDA software, the EDA software configured to enable a PDK license request mechanism for requesting a PDK license from the PDK license server 
Examiner notes that Hart discloses a method and system for creating and managing a community of Intellectual Property Licensees (see at least Hart: Abstract). Furthermore, Hart discloses a method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface (see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253). Examiner notes that Hart further discloses that the system displays and uses the availability of a license to determine if a license should be granted (see at least Hart: ¶ 101, and 108), but fails to explicitly state that the system uses N floating licenses, where N is a plural integer (further addressed below).
wherein the license request mechanism is configured to deny grant of the PDK license when the EDA workstation is not connected to the PDK license server, and 
further configured to automatically block a previously granted PDK license when connection to the PDK license server is interrupted
Hart discloses a system that automatically terminates the license between the licensee upon the termination of the current license agreement with the server stored within the server is interrupted based on failure to pay for the service which discloses wherein the license request mechanism is configured to deny grant of the PDK license when the EDA workstation is not connected to the PDK license server and further configured to automatically block a previously granted PDK license when connection to the PDK license server is interrupted (see at least Hart: ¶ 143). Examiner notes that while Hart discloses a license request mechanism configured to deny and grant workstations access to the information based on the licenses stored, it fails to state a system that monitors the authority allocated in a license to block or grant access back on a number of users, numbers of apparatus in use, and other associated information such as the connection to the server.
Hart fails to explicitly state:
system uses N floating licenses, where N is a pluraly integer
system that monitors the authority allocated in a license to block or grant access back on a number of users, numbers of apparatus in use, and other associated information such as the connection to the server
However, Takemoto, which talks about a method and system for an information processing system includes a service providing unit providing a service corresponding to an authority to a user, to whom the authority is allocated by a license; and a license administration unit administering the license, wherein the service providing unit includes a second memory unit storing a copy of license information and stored by the license administration unit (see Takemoto: Abstract), teaches it is known to limit licenses by N and various other limiting factors such as the current connection between the system’s server and application (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343). Takemoto teaches it is known to limit the number of active and current licenses based on a plethora of parameters such as the service type, a license ID, a sales region, the country, the time zone, a commodity code, a quantity (the number of the apparatuses), a use start date, a billing start date, a use end date, a scheduled cancellation date, a state, and a parent service type, a parent license ID, a registration code, a machine type and machine number, a next license type, a next license ID, a license type, a license mode, a quantity (the number of users), the number of apparatuses in use, the number of users in use (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343: all discussing the system either granting or denying license activity based on the connection of the systems to the server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of limit the number of active and current licenses based on a plethora of parameters (as disclosed by Takemoto) into the method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface (as disclosed by Hart). One of ordinary skill in the art would have been motivated to incorporate the feature of limit the number of active and current licenses based on a plethora of parameters because it would administer the license issued by the business system for each service type (see Takemoto: ¶ 8).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of limit the number of active and current licenses based on a plethora of parameters (as disclosed by Takemoto) into the method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface (as disclosed by Hart), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of limit the number of active and current licenses based on a plethora of parameters into the method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Hart and Takemoto teaches the system of claim 1, including wherein each EDA workstation is configured to continuously monitor connectivity to the PDK license server, and to automatically block user access the previously granted PDK license when the connectivity is lost (see at least Hart: ¶ 143; see also Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343).

Referring to Claim 3. The system of claim 1, including wherein the PDK license server is responsive to a request for a PDK license to determine if any of the N floating licenses are available (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination).

Referring to Claim 4. The system of claim 3, including wherein when the PDK license server determines that none of the N floating licenses are available, the PDK license server is configured to check if any currently PDK licensed EDA workstations has disconnected from the PDK license server (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination).

Referring to Claim 5. The system of claim 4, including wherein the PDK license server grants the request when it has been determined that a currently PDK licensed EDA workstation has disconnected from the PDK license server (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination).

Referring to Claim 6. The system of claim 5, including wherein the PDK license server denies the request when it has been determined that no currently PDK licensed EDA workstation has disconnected from the PDK license server (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination).

Referring to Claim 7. The system of claim 1, including wherein a PDK use status configuration variable of each EDA workstation is updated each time a PDK license to the EDA workstation is granted or blocked or released (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination; see also Hart: ¶ 101, 108, and 225-226: discussing the use of the status of licenses).

Referring to Claim 8. The system of claim 1, including wherein a PDK user database of the PDK license server is updated each time a PDK license to an EDA workstation is granted or released (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343: real time monitoring of active users and workstations; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination; see also Hart: ¶ 101, 108, and 225-226: discussing the use of the status of licenses).

Referring to Claim 9. The system of claim 1, including wherein a granted PDK license to an EDA workstation is released by updating a PDK use status configuration variable of the EDA workstation when the EDA workspace is closed, or EDA software of the EDA workstation is exited or the EDA workstation is closed (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343: real time monitoring of active users and workstations; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination; see also Hart: ¶ 101, 108, and 225-226: discussing the use of the status of licenses).

Referring to Claim 10, Hart discloses method for managing process design kit (PDK) licenses among a plurality of electronic design automation (EDA) workstations, the method comprising: 
installing a PDK at an EDA workstation; 
using EDA software including the PDK of the EDA workstation to request a license to use the PDK; 
Examiner notes that Hart discloses a method and system for creating and managing a community of Intellectual Property Licensees (see at least Hart: Abstract). Furthermore, Hart discloses a method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface (see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253).
denying the request, at the EDA workstation, when the EDA workstation is not connected to a PDK license server; 
determining, at the PDK license server, whether a license for the PDK is available from among a pool of PDK licenses when the EDA workstation is connected to the PDK license server; 
granting, from the PDK license server to the EDA workstation, the request for a license to use the PDK when it is determined that a license for the PDK is available from among a pool of PDK licenses
checking, at the PDK license server when it is determined that a license for the PDK is not available from among a pool of PDK licenses, whether another EDA workstation having a current PDK license has disconnected from the PDK license server; and

granting, from the PDK license server to the EDA workstation, the request for a license to use the PDK when it is determined the other EDA workstation having the current PDK license has disconnected from the PDK license server
Hart discloses a system that automatically terminates the license between the licensee upon the termination of the current license agreement with the server stored within the server is interrupted based on failure to pay for the service which discloses wherein the license request mechanism is configured to deny grant of the PDK license when the EDA workstation is not connected to the PDK license server and further configured to automatically block a previously granted PDK license when connection to the PDK license server is interrupted (see at least Hart: ¶ 143). 
Furthermore, Hart discloses a method and system for creating and managing a community of Intellectual Property Licensees (see at least Hart: Abstract). Furthermore, Hart discloses a method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface (see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253)
Examiner notes that while Hart discloses a license request mechanism configured to deny and grant workstations access to the information based on the licenses stored, it fails to state a system that monitors the authority allocated in a license to block or grant access back on a number of users, numbers of apparatus in use, and other associated information such as the connection to the server.
system that monitors the authority allocated in a license to block or grant access back on a number of users, numbers of apparatus in use, and other associated information such as the connection to the server
However, Takemoto, which talks about a method and system for an information processing system includes a service providing unit providing a service corresponding to an authority to a user, to whom the authority is allocated by a license; and a license administration unit administering the license, wherein the service providing unit includes a second memory unit storing a copy of license information and stored by the license administration unit (see Takemoto: Abstract), teaches it is known to limit licenses by N and various other limiting factors such as the current connection between the system’s server and application (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343). Takemoto teaches it is known to limit the number of active and current licenses based on a plethora of parameters such as the service type, a license ID, a sales region, the country, the time zone, a commodity code, a quantity (the number of the apparatuses), a use start date, a billing start date, a use end date, a scheduled cancellation date, a state, and a parent service type, a parent license ID, a registration code, a machine type and machine number, a next license type, a next license ID, a license type, a license mode, a quantity (the number of users), the number of apparatuses in use, the number of users in use (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343: all discussing the system either granting or denying license activity based on the connection of the systems to the server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of limit the number of active and current licenses based on a plethora of parameters (as disclosed by Takemoto) into the method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface (as disclosed by Hart). One of ordinary skill in the art would have been motivated to incorporate the feature of limit the number of active and current licenses based on a plethora of parameters because it would administer the license issued by the business system for each service type (see Takemoto: ¶ 8).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of limit the number of active and current licenses based on a plethora of parameters (as disclosed by Takemoto) into the method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface (as disclosed by Hart), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of limit the number of active and current licenses based on a plethora of parameters into the method and system configured to manage process design packages (or PDP or PDKs), storing license information within the server and managing a plurality of community members access to various tools such as the electronic design automation system to implement the design in the process design package tool and design systems tool with in the provided interface). See also MPEP § 2143(I)(A).

Referring to Claim 11, the combination of Hart and Takemoto teaches the method of claim 10, including further comprising: continuously monitoring, at the EDA workstation, whether the connection to the PDK license server is terminated (see at least Hart: ¶ 143; see also Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343).

Referring to Claim 12, the combination of Hart and Takemoto teaches the method of claim 11, including further comprising: automatically blocking, at the EDA workstation, access to the PDK license when the connection of the EDA workstation to the PDK license server is terminated (see at least Hart: ¶ 143; see also Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343).

Referring to Claim 13, the combination of Hart and Takemoto teaches the method of claim 10, including further comprising denying, from the PDK license server to the EDA workstation, the request when it has been determined that no currently PDK licensed EDA workstation has disconnected from the PDK license server (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination).

Referring to Claim 14, the combination of Hart and Takemoto teaches the method of claim 10, including further comprising updating a PDK use status configuration variable of the EDA workstation each time a PDK license to the EDA workstation is granted or blocked or released (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination; see also Hart: ¶ 101, 108, and 225-226: discussing the use of the status of licenses).

Referring to Claim 15, the combination of Hart and Takemoto teaches the method of claim 10, including further comprising updating a PDK user database of the PDK license server each time a PDK license to the EDA workstation is granted or released (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343: real time monitoring of active users and workstations; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination; see also Hart: ¶ 101, 108, and 225-226: discussing the use of the status of licenses).

Referring to Claim 16, the combination of Hart and Takemoto teaches the method of claim 10, including further comprising blocking a previously granted PDK license to the EDA workstation by updating a PDK use status configuration variable of the EDA workstation when the EDA workspace is closed, or EDA software of the EDA workstation is exited or the EDA workstation is closed  (see at least Takemoto: ¶ 211, 213, 216, 218, 281-291, 301-305, 309-311, and 322-343: real time monitoring of active users and workstations; see also see at least Hart: ¶ 66, 127-149, 154, 218, and 252-253; see at least Hart: ¶ 101, and 108: availability determination; see also Hart: ¶ 101, 108, and 225-226: discussing the use of the status of licenses).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200285795 online design engineering system for the customers to license to Irissou; US 20120255025 a computer system includes a license use determining module that is adapted to communicate with a group of other computer systems on the same computer network, store first license key-related information that is derived from the first license key, send the first license key-related information to be received by each computer system of the group, and receive any messages sent by responders of the group in response to reception of the first license key-related information to Roshchin; and US 20210240896 a complete, unified material-to-systems simulation, design, and verification method for semiconductor design and manufacturing may include evaluating effects of semiconductor material or process changes on software algorithms  Ayyagari et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689